        Case 9:20-cv-00814-MAD Document 13 Filed 08/05/21 Page 1 of 8




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


BARRINGTON DILES,

                              Petitioner,
       v.                                                    9:20-CV-0814
                                                             (MAD)
FEDERAL BUREAU OF PRISONS,

                              Respondent.


APPEARANCES:                                                 OF COUNSEL:

BARRINGTON DILES
19-R-1703
Petitioner, pro se
Franklin Correctional Facility
P.O. Box 10
Malone, NY 12953

HON. ANTIONETTE T. BACON                                     EMER M. STACK, ESQ.
Acting United States Attorney for the                        Ass't United States Attorney
Northern District of New York
100 South Clinton Street
P.O. Box 7198
Syracuse, New York 13261

MAE A. D'AGOSTINO
United States District Judge

                                      DECISION and ORDER

I.     INTRODUCTION

       Petitioner Barrington Diles seeks federal habeas corpus relief pursuant to 28 U.S.C.

§2241. Dkt. No. 1, Petition ("Pet."). Respondent opposed the petition. Dkt. No. 10.

Petitioner did not file a reply.

II.    BACKGROUND

       "On May 10, 2016, Petitioner was conditionally released from New York State custody
         Case 9:20-cv-00814-MAD Document 13 Filed 08/05/21 Page 2 of 8




to parole supervision." Dkt. No. 10-1, Stopps Declaration ("Stopps Decl."), ¶ 4; Dkt. No. 10-2

at 2.1 On August 26, 2016, "Petitioner was arrested by New York state authorities for

attempted criminal possession of a weapon in the third degree . . . [and] prosecuted for that

offense in Kings County Supreme Court[.]" Stopps Decl. ¶ 5; Dkt. No. 10-3 (Uniform

Sentence and Commitment Order).

        "On October 25, 2017, a superseding indictment . . . charg[ing] Petitioner with

conspiracy to traffic narcotics[] was filed in the United States District Court for the Eastern

District of New York[ ("Eastern District").]" Stopps Decl. ¶ 6; Dkt. No. 10-4 at 2-10

(Superceding Indictment from the Eastern District) . "On October 31, 2017, Petitioner was

'borrowed' from state custody pursuant to a Federal Writ of Habeas Corpus Ad

Prosequendum in order to appear for prosecution in the . . . Eastern District . . . However,

New York State authorities retained primary custodial jurisdiction over [petitioner] at that time,

consistent with BOP Program Statement 5880.28[.]" Stopps Decl. ¶ 7. 2

        "On August 1, 2018, Petitioner was sentenced by Kings County Court to an

indeterminate term of imprisonment of one-and-a-half to three years, following his guilty plea

to the offense of attempted criminal possession of a weapon in the third degree." Stopps

Decl. ¶ 8; Dkt. No. 10-2 at 2.

        "On October 3, 2018, Petitioner was sentenced in the . . . Eastern District . . . to a 77-

month term of imprisonment for narcotics trafficking conspiracy. The district court ordered


        1
           With the exception of the Stopps Declaration, the cited page numbers refer to those generated by the
Court’s electronic filing system.
        2
          The BOP Program Statement provides that "[t]ime spent in custody under a writ of habeas corpus from
non-federal custody will not in and of itself be considered for the purpose of crediting presentence time. The primary
reason for 'writ' custody is not the federal charge. The federal court merely 'borrows' the prisoner under the
provisions of the writ for secondary custody." Stopps Decl. ¶ 7; Dkt. No. 10-10 at 2.

                                                          2
       Case 9:20-cv-00814-MAD Document 13 Filed 08/05/21 Page 3 of 8




this term of imprisonment to run concurrently with Petitioner's undischarged New York State

term of imprisonment." Stopps Decl. ¶ 9; Dkt. No. 10-6 at 2-7; Pet. at 5.

       "On February 1, 2019, Petitioner was returned to state custody with a federal

detainer." Stopps Decl. ¶ 10; Dkt. No. 10-5 at 3. "[T]he [Bureau of Prisons ("BOP")]

designated the New York State Department of Corrections and Community Supervision as

the place for Petitioner to serve his federal sentence. Because Petitioner's federal sentence

was ordered to run concurrently with his state sentence, his federal sentence commenced on

October 3, 2018, [and] . . . Petitioner's projected release date was March 21, 2024, and he

was awarded no jail credit." Stopps Decl. ¶ 12; Dkt. No. 10-7 at 3-4.

III.   PETITION

       Petitioner challenges the BOP's calculation of his sentence. See Pet. Specifically,

Petitioner contends that he qualifies – per Willis v. United States, 438 F.2d 923 (5th Cir.

1971) and the BOP Program Statement 5880.28 – to "receive credit towards his federal

sentence for all non-federal presentence custody that occurred after the United States

Marshals lodged a warrant against the Petitioner, on or about October 31st, 2017 . . . until his

federal sentenced commenced on or about October 3rd, 2018 . . . ." Id. at 6-7.

       On January 13, 2020, Petitioner sought review of the BOP sentencing calculation.

Pet. at 7-8, 13. On February 11, 2020, Petitioner received a denial letter from the Operations

Manager at the BOP's Designations and Sentence Computation Center ("DSCC") which

explained Petitioner was not qualified for credit for the time he was on a writ, and borrowed

from state custody, because that time was already applied to his state sentence. Id. at 13.

Sometime shortly thereafter, Petitioner appealed to the BOP Northeast Regional Office. Id.



                                               3
        Case 9:20-cv-00814-MAD Document 13 Filed 08/05/21 Page 4 of 8



at 15. On March 12, 2020, the BOP denied Petitioner's request for the reasons stated

above. Id. at 8, 15. Petitioner argues that there are "no other administrative remedies . . .

available . . . to the petitioner while he is imprisoned in state custody." Id. at 8 (emphasis in

original).

       Petitioner seeks relief in the form of approximately eleven months and five days of

presentence credit under the Willis exception. Pet. at 8-9.

IV.    DISCUSSION

       A.     Petition is Premature

       Respondent first opposes the petition because it is premature. Dkt. No. 10 at 6-7.

However, given petitioner's transfer to BOP custody, respondent's argument need not be

further discussed. See BOP Inmate Lookup at

https://www.bop.gov/mobile/find_inmate/byname.jsp#inmate_results (searching for

"Barrington Diles" and BOP Register Number "90472-053" and finding Petitioner located at

FCI Petersburg); DOCCS Inmate Lookup at

http://nysdoccslookup.doccs.ny.gov/GCA00P00/WIQ2/WINQ120 (indicating "Barrington

Diles" was released on 12/24/20).

       B.     Petition is Meritless

       Respondent next argues that the petition should be denied "because the BOP has

awarded Petitioner all available credit toward his federal sentence." Dkt. No. 10 at 7-11. The

Court agrees.

       The Second Circuit has consistently held that "[t]he Bureau of Prisons, and not the

courts, determines when a[n inmate's] sentence starts and whether the [inmate] should

receive credit for any prior time spent in custody." United States v. Montez-Gaviria, 163 F.3d

                                                4
       Case 9:20-cv-00814-MAD Document 13 Filed 08/05/21 Page 5 of 8



697, 700-701 (2d Cir. 1998) (citing cases). "However, if a[n inmate] disputes the BOP's

calculation, he or she may seek judicial review of any jail-time credit determination by filing a

habeas corpus petition under 28 U.S.C. § 2241 after exhausting administrative remedies."

Greer v. Hudson, No. 9:13-CV-0345 (JKS), 2014 WL 2815800, at *2 (N.D.N.Y. June 23,

2014) (citing United States v. Wilson, 503 U.S. 329, 335-36 (1992)).

       Federal law provides that "[a] sentence to a term of imprisonment commences on the

date the [inmate] is received in custody awaiting transportation to, or arrives voluntarily to

commence service at, the official detention facility at which the sentence is to be served." 18

U.S.C. § 3585(a); see also Greer, 2014 WL 2815800, at *2 (explaining "[a] federal sentence

commences when a[n inmate] is received by the Attorney General of the United States for

service of his federal sentence."). The BOP Program Statement further explains that

            [i]f the prisoner is serving no other federal sentence at the time the
            sentence is imposed, and is in exclusive federal custody (not under
            the jurisdiction of a federal writ of habeas corpus ad
            prosequendum) at the time of sentencing on the basis of the
            conviction for which the sentence is imposed, the sentence
            commences on the date of imposition, even if a state sentence is
            running along concurrently.

Dkt. No. 10-11 at 2, Program Statement 5880.28.

       Federal law also dictates when and how an inmate will receive credit for prior custody.

18 U.S.C. § 3585(b). Specifically, an inmate

            shall be given credit toward the service of a term of imprisonment
            for any time he has spent in official detention prior to the date the
            sentence commences –

                    (1) as a result of the offense for which the sentence was
                    imposed; or

                    (2) as a result of any other charge for which the [inmate] was
                    arrested after the commission of the offense for which the

                                                5
       Case 9:20-cv-00814-MAD Document 13 Filed 08/05/21 Page 6 of 8



                    sentence was imposed;

             that has not been credited against another sentence.

Id. Awarding a prisoner with double credit for time that has already been counted against

another sentence is strictly prohibited. Id.; see also Werber v. United States, 149 F.3d 172,

173 (2d Cir. 1998) ("18 U.S.C. § 3585(b) bars double-counting."); Greer v. Hudson, No. 9:13-

CV-0345 (JKS), 2014 WL 2815800, at *3 (N.D.N.Y. June 23, 2014) ("The additional credit

[petitioner] seeks is plainly barred by the operation of 18 U.S.C. § 3585(b)."). Therefore, in

             [c]ases involving both state and federal terms of imprisonment . . .
             a federal sentence is not automatically triggered by the prisoner's
             transfer to federal custody. . . . [W]here there is a preexisting
             sentence, primary custody remains vested in the sovereign that first
             arrests the individual until it relinquishes its priority . . . [Therefore,]
             while a prisoner may be . . . "loaned" to federal custody pursuant to
             a writ of habeas corpus ad prosequendum, the state sentence
             remains operative.

Crosson v. Recktendald, No. 1:14-CV-1865, 2015 WL 694831, at *4 (S.D.N.Y. Feb. 18,

2015); see also United States v. Smith, 812 F. Supp. 368, 370 (E.D.N.Y. 1993) ("A federal

sentence does not begin to run, however, when a[n inmate] is produced for prosecution in

federal court pursuant to a federal writ of habeas corpus ad prosequendum.").

       There are limited exceptions to the rule against providing double-credit, one of which

is the Willis credit that Petitioner references. Pet. at 6-8.

             Pursuant to BOP Program Statement . . . 5880.28 . . . a federal
             prisoner is entitled to Willis credits when: (1) his federal and state
             sentences are concurrent; and (2) his federal sentence is to run
             longer than the state sentence (not counting any credits). When the
             prisoner meets both criteria, he is entitled to credits on his federal
             sentence, calculated as follows:

                    Prior custody credits shall be given for any time spent in
                    non-federal presentence custody that begins on or after the
                    date of the federal offense up to the date that his first

                                                   6
           Case 9:20-cv-00814-MAD Document 13 Filed 08/05/21 Page 7 of 8



                        sentence begins to run, federal or non-federal. These time
                        credits are known as Willis time credits.

Dixon v. Beckstrom, No. 0:11-CV-0079, 2011 WL 3608529, at *1 n.2 (E.D.Ky. Aug. 16, 2011)

(explaining how Willis credits are calculated and apply); see also Dkt. No. 10-13 at 3-4

(excerpt of BOP Program Statement 5880.28 regarding Willis credits).

       Here, Petitioner challenges how the BOP calculated his federal sentence after

seeming to successfully exhaust his administrative remedies. Pet. at 7-8, 13-15. 3 Therefore,

Petitioner has properly executed a claim for federal habeas relief, pursuant to section 2241,

seeking review of how the BOP credited a portion of Petitioner's prior incarceration.

       Next, the Court must determine whether the BOP properly credited Petitioner with all

available Willis credits. "Petitioner's three-year state sentence commenced on August 1,

2018, resulting in [his state sentence concluding] on July 31, 2021." Stopps Decl. ¶ 14.

"Petitioner's 77-month federal sentence commenced on October 3, 2018, resulting in [a

federal end] date of March 2, 2025." Id. Therefore, because (1) both Petitioner's federal and

state sentences ran concurrently and (2) his federal sentence ran longer than his state

sentence, he was entitled to Willis credit. Id.; see also Dixon, 2011 WL 3608529, at *1 n.2;

Dkt. No. 10-13 at 3-4. Accordingly, "Petitioner was awarded 540 days of non-federal

presentence custody credit toward his federal sentence pursuant to Willis, representing the

period of February 7, 2017, which was the date of the federal offense, through July 31, 2018,

the date prior to the [state] sentence being imposed." Stopps Decl. ¶ 14 (citing Dkt. No. 10-8

at 2-3).

       Petitioner contends that he is also entitled to federal sentencing credit for the time


       3
            Respondent did not argue that petitioner failed to properly exhaust his administrative remedies.

                                                          7
         Case 9:20-cv-00814-MAD Document 13 Filed 08/05/21 Page 8 of 8



period of August 1, 2018, through October 3, 2018. 4 He is incorrect. For that entire

duration, Petitioner was in temporary federal custody, "borrowed" for purposes of his federal

prosecution through a writ of habeas corpus ad prosequendum. Stopps Decl. ¶¶ 7, 10; Dkt.

No. 10-5 at 3. Accordingly, the state was still considered Petitioner's primary custodian. Dkt.

No. 10-11 at 2; Crosson, 2015 WL 694831, at *4; Smith, 812 F. Supp. at 370. Because that

entire time period was credited towards petitioner's state sentence, the time cannot be

double-counted and also apply towards his federal sentence. 18 U.S.C. § 3585(b); Werber,

149 F.3d at 173, Greer, 2014 WL 2815800, at *3. In sum, the BOP properly calculated and

credited Petitioner's time between October 31, 2017, and October 3, 2018, to his state

sentence. Therefore, Petitioner is not entitled to any habeas relief.

V.      CONCLUSION

        WHEREFORE, it is

         ORDERED that the petition, Dkt. No. 1, is DENIED AND DISMISSED in its entirety;

and it is further

        ORDERED that the Clerk serve a copy of this Decision and Order on the parties in

accordance with the Local Rules.

IT IS SO ORDERED.

Dated: August 5, 2021
      Albany, New York




        4
             The petition seeks federal credit to be applied to his sentencing calculation beginning on October 31, 2017;
however, for the aforementioned reasons, petitioner did receive Willis credit towards his federal sentence from
October 31, 2017, through July 30, 2018. Accordingly, since petitioner has already received some of the requested
relief, all that remains for this Court to consider is the time period after July 31, 2018.

                                                           8
